Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 January 2022 have been fully considered but they are not persuasive. 
Applicant argued the combination of references fails to teach “the discontinuous reception state comprises a discontinuous reception active state, which is a higher activity state than a discontinuous sleep state.” However, Examiner disagrees. 
As shown in figs. 14-15 of Maeda, the discontinuous reception state (either the DRX operation period or DRX cycle) includes a discontinuous reception active state (On) which is a higher activity state than a discontinuous sleep state (Off) based on the power of the receiver (paras. 11 and 194; note: turning off power to a receiver for Off periods). Fig. 15 shows the standard convention of DRX where an active communication period has higher activity than an idle or sleep non-communication period. 
Applicant argued Maeda does not suggest this standard DRX convention in relation to fig. 13. However, Examiner does not argue, and the rejections do not intend, to equate the various states of fig. 13 to the claimed low activity state and the claimed discontinuous states. The states of fig. 13 are various RRC connectivity states (Active and Idle) to reflect whether an RRC connection is made or not (e.g., RRC_idle, RRC_Active, RRC_Connected, etc.; paras. 8-12) where DRX and/or DTX occurs in all the states of fig. 13. For example, communications takes place even in the Idle state 1 of fig. 13 (para. 9, “ a mobile placed in state 1 of Fig. 13 DRX cycles of the states of fig. 13; …)” and “wherein the user equipment is configured to enter the discontinuous reception sleep state following expiration of the timer (Maeda, para. 22 and fig. 14, timer=a; paras. 273, 389 and 429)”; and in claim 39: “wherein the low activity state (Maeda, figs. 7 and 14-15, DRX cycle or operation period) comprises an inactive or idle state (figs. 7 and 14-15, Off).”
Applicant argued the combination does not make obvious various limitations of the independent claims such as “configuring a user equipment in a low activity state to operate according to a grant-free uplink transmission scheme” and “wherein the user equipment is reachable in the low activity state and is capable of data transmission and reception in the low activity state based on additionally being in the discontinuous reception state” and “wherein the user equipment is configured to enter the discontinuous reception sleep state following expiration of the timer.” However, Examiner disagrees.
As noted previously, Examiner interprets the claimed low activity state to be the total (continual) DRX and DTX operations of Maeda, where the dynamic nature of Maeda includes different DRX and DTX cycles (e.g., fig. 43 and para. 1088) as signaled periodically by the base station (e.g., fig. 16, step ST7; note: down arrows indicate a repeated flow through the chart). The low activity state as defined by the DRX and DTX operations of Maeda figs. 7 and 14-15 includes reception and transmission and is based on the discontinuous reception state DRX. The 
Maeda provides for all the limitations of the independent claims, except for operating in the low activity state (interpreted as Maeda’s DRX and DTX operation periods or DRX and DTX cycles - figs. 7 and 14-15) according to a grant-free uplink scheme (paras. 321 and 461; note: scheduling request and serving grant value). Zeng in the same field of endeavor provides a grant-free uplink operation (fig. 5) for use with a low-power state (interpreted as intermittent standby and active states akin to the DTX operation period of Maeda) and DRX (para. 80, last sentence). Similar to Maeda (para. 188; note: DTX for checking buffer if there is transmission data or not), Zeng provides for no transmission in a standby mode until there is data to be sent (fig. 6, step 602; paras. 44-45). As such, Zeng provides a teaching for a grant-free uplink operation to transmit data periodically (fig. 5; note: arrival of data followed by a grant free transmission) as related to the intermittent OFF and ON DRX and DTX states (in total, a low-power state) of Maeda. Thus, the combination of Maeda in view of Zeng provides for uplink transmissions (Maeda, figs. 7 and 15, DTX; fig. 28, steps ST5201-ST5205) without the use of a grant or scheduling allocation. The motivation for the combination is to send occasional data with reduced overhead signaling on predefined resources (Zeng, para. 40, especially last two sentences; para. 43, especially third sentence; note: all UL data transmitted in a grant-free transmission; para. 45; note: thresholds for grant-free transmissions; para. 50, especially third and fourth sentences; note: multiple grant-free transmissions), particularly for a device that is power limited (Maeda, paras. 3 and fig. 12; Zeng, para. 32, penultimate sentence) as opposed to sending a request and obtaining a grant for a transmission (Maeda, fig. 28, steps ST5202-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 36, 39, 41-42, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2009/0180414) in view of Zeng et al. (US 2017/0318584).
Regarding claim 29, Maeda discloses a method, comprising: configuring a user equipment in a low activity state (figs. 7 and 14-15; note: the entirety of all DRX and DTX operational periods including DRX and DTX cycles which include active (ON) and sleep (OFF) states; para. 3) to operate according to an uplink transmission scheme (figs. 7 and 14-15; para. 190, 272, 373, 533 and 654-658; note: DTX cycle information for controlling uplink transmissions; fig. 13, at least states 2-A and 2-B; paras. 11,  46, 127, 146 and 162; para. 481; note: a low activity state as DRX and DTX operational periods including DRX and DTX long cycles that provides brief periods of communication); and in response to detecting at least one condition (paras. 531 and 533; note: receiving DRX cycle information), while in the low activity 
However, Maeda does not disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a low activity state that comprises occasional grant-free UL transmissions and occasional sleep times). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure a user equipment in a low activity state to operate according to an uplink grant-free transmission scheme in the invention of Maeda. The motivation to have the modification and/or well-known benefits of the modification include, but are not 
Regarding claim 42, Maeda discloses an apparatus (fig. 1, item 3; fig. 2) configured to operate in a low activity state (fig. 7 and 14-15; note: the entirety of all DRX and DTX operational periods including DRX and DTX cycles which include active (ON) and sleep (OFF) states; para. 3) according to an uplink transmission scheme (figs. 7 and 14-15; para. 190, 272, 373, 533 and 654-658; note: DTX cycle information for controlling uplink transmissions; fig. 13, at least states 2-A and 2-B; paras. 11,  46, 127, 146 and 162; para. 481; note: a low activity state as DRX and DTX operational periods including DRX and DTX long cycles as a low activity state that provides brief periods of communication); and in response to detecting at least one condition (paras. 531 and 533; note: receiving DRX cycle information), while in the low activity state (para. 481; note: brief periods of communication with long OFF periods - fig. 15), wherein the condition comprises a time period during which a timer is running (figs. 7 and 14-15; note: a timer used for timing of the cycles and periods), wherein the user equipment is configured to enter the discontinuous reception sleep state following expiration of the timer (para. 22 and fig. 
However, Maeda does not disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a low activity state that comprises occasional grant-free UL transmissions and occasional sleep times). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure a user equipment in a low activity state to operate according to an uplink grant-free transmission scheme in the invention of Maeda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing signaling and latency related to uplink transmissions (Zeng, para. 40, especially last two sentences; para. 43, especially third sentence; note: all UL data transmitted in a grant-free transmission using predefined resources; para. 45 and para. 50, especially third and fourth sentences; note: multiple grant-free transmissions; Examiner notes a grant-free 
Further, Maeda does not disclose the apparatus comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: configure functionality or actions of the apparatus. However, Zeng discloses a processor and memory for implementing functionality of a device (para. 24). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the apparatus comprise: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: configure functionality or actions of the apparatus in the invention of Maeda. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically realizing functionality for a device (Zeng, para. 24; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 48, Maeda discloses a system (fig. 1), comprising: at least one network node (item 2); and an apparatus (item 3) configured to operate in a low activity state (figs. 7 and 14-15; note: the entirety of all DRX and DTX operational periods including DRX and DTX cycles which include active (ON) and sleep (OFF) states; para. 3) according to an uplink transmission scheme (figs. 7 and 14-15; para. 190, 272, 373, 533 and 654-658; note: DTX cycle 
However, Maeda does not disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a low activity state that comprises occasional grant-free UL transmissions and occasional sleep 
Further, Maeda does not disclose the apparatus comprising: at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: configure functionality or actions of the apparatus. However, Zeng discloses a processor and memory for implementing functionality of a device (para. 24). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the apparatus comprise: at least one processor and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to: configure functionality or actions of the apparatus in the invention of Maeda. 
Regarding claims 31 and 44, Maeda in view of Zeng discloses and makes obvious the method according to claim 29 and apparatus according to claim 42, wherein the at least one condition comprises the response window, the response window comprising a time frame during which a downlink message is expected in response to an uplink message sent by the user equipment according to the grant-free uplink transmission scheme (Zeng, fig. 5, step 506-510; fig. 6, steps 607 and 608; paras. 44, 48 and 50; grant-free UL transmission and response).  Examiner notes claims 31 and 44 represent alternative language such that a response window of the dependent claims is not required to be detected as part of the one condition (“...in response to detecting at least one condition…”). The dependent claim language does not require any action as related to the detecting one condition in the independent claims.
Regarding claim 36, Maeda in view of Zeng discloses and makes obvious the method as set forth in claim 29, wherein the monitoring for one or more messages comprises monitoring for one or more of: a response to an uplink message sent by the user equipment according to the grant-free uplink transmission scheme (Zeng, fig. 5, step 506-510; fig. 6, steps 607 and 608; paras. 44, 48 and 50; grant-free UL transmission and response).
Regarding claim 39, Maeda in view of Zeng discloses and makes obvious the method as set forth claim 29, wherein the low activity state (Maeda, figs. 14-15, DRX and DTX cycle or operation period) comprises an inactive or idle state (figs. 7 and 14-15, Off).
Regarding claim 41, Maeda in view of Zeng discloses the method as set forth in claim 29, wherein the user equipment is caused to enter the low activity state in response to an instruction .

Claims 30, 33, 34, 37, 43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zeng as applied to claim 29 or 42 above, and further in view of Xu et al. (US 2013/0308465).
Regarding claims 30 and 43, Maeda in view of Zeng discloses a paging channel (Maeda, fig. 1, PCH; para. 171) but does not disclose the method according to claim 29 and apparatus according to claim 42, wherein the at least one condition comprises a paging occasion in a paging cycle. However, Xu discloses transitioning from standby to active to receive a paging message on a PDCCH (paras. 58 and 60, paging message reception during DRX period; figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one condition comprise a paging occasion in a paging cycle in the invention of Maeda in view of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, receiving periodic paging messages as related to successful downlink communication (Xu, paras. 58 and 60, and figs. 5-6; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Examiner notes claims 30 and 43 represent alternative language such that a paging occasion of the dependent claim is not required to be detected as part of the one condition (“...in response to detecting at least one condition…”). The dependent claim language does not require any action as related to the detecting one condition in the independent claims.
Regarding claims 33 and 46, Maeda in view of Zeng does not disclose the method according to claim 29 and apparatus of claim 42, wherein the timer comprises a discontinuous 
Regarding claims 34 and 47, Maeda in view of Zeng does not disclose the method according to claim 29 and apparatus according to claim 42, wherein the user equipment (apparatus) is configured to restart the timer in response to determining that there is a message intended for the user equipment (apparatus). However, Xu discloses this feature (para. 58, fourth sentence; figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure to restart the timer in response to determining that there is a message intended for the user equipment (apparatus) in the invention of Maeda in view of Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper timing for periods within DRX and communication cycles (Xu, fig. 5-6 and para. 58; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 37, Maeda in view of Zeng does not disclose the method as set forth in claim 29, wherein the monitoring for one or more messages comprises monitoring a physical downlink control channel. However, Xu discloses PDCCH reception with DRX (paras. 58 and .

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zeng and Xu as applied to claim 37 above, and further in view of Gao (US 2010/0128646).
Maeda in view of Zeng and Xu does not disclose or make obvious the method as set forth in claim 37, wherein the monitoring the physical downlink control channel comprises monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network temporary (C-RNTI) identifier if the one or more messages is user equipment specific, or monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message.  However, Gao discloses monitoring a physical downlink control channel by monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message (para. 80, second and third sentences; para. 81, first sentence; para. 87, first sentence; fig. 6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have monitoring the physical downlink control channel comprise monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network .

 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda in view of Zeng as applied to claim 29 above, and further in view of Kim et al. (US 2016/0262118).
Maeda in view of Zeng does not disclose the method as set forth in claim 29, wherein the user equipment is operating in a fifth generation or new radio network.  However, Kim discloses a UE in a fifth generation network (para. 5) for transmitting according to DRX operations (paras. 327 and 329). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the user equipment operating in a fifth generation or new radio network in the invention of Zeng in view of Wu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, accommodating a standardized or specific network system (Kim, paras. 5 and 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
 www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462